Citation Nr: 1339755	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Hutchinson Regional Medical Center on August 2, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active air service from November 1961 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) VA Medical Center (VAMC) in Wichita, Kansas, which denied payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Hutchinson Regional Medical Center on August 2, 2012.  Although several medical providers submitted the original claims for payment or reimbursement, the Veteran appealed the decision and is therefore the appellant.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran received emergency treatment for facial pain on August 2, 2012, at Hutchinson Regional Medical Center, a facility held out as providing emergency care to the public.

2.  The initial evaluation and treatment received by the Veteran on August 2, 2012, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  The Wichita VAMC or other VA facility was not feasibly available at the time of the treatment rendered on August 2, 2012, and a prudent layperson would not have reasonably considered an attempt to use the VA facility.  

4.  At the time of the August 2, 2012, treatment, the Veteran was enrolled in the VA health care system and had received VA medical services within the 24-month period preceding treatment.

5.  The Veteran is financially liable to the providers of the August 2, 2012, emergency treatment.

6.  The Veteran has no coverage under a health-plan contract for payment of or reimbursement for the August 2, 2012, emergency treatment.

7.  The August 2, 2012, emergency treatment was not furnished due to a work-related injury.

8.  The Veteran has no service-connected disabilities and he is not eligible for payment or reimbursement for these expenses under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Hutchinson Regional Medical Center on August 2, 2012, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received for facial pain on August 2, 2012, at Hutchinson Regional Medical Center in Hutchinson, Kansas.  The Wichita VAMC denied the claim on the basis that a VA medical facility was readily available in the Veteran's geographic area and capable of furnishing economical care.

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013).  To be eligible for payment or reimbursement, the Veteran has to satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2013).

In this case, the evidence of record indicates that the Veteran received emergency treatment at Hutchinson Regional Medical Center on August 2, 2012, with a complaint of headache with right ear pain that began three days earlier.  He had woken up in the morning with facial swelling, increase in pain of the right ear and a painful knot behind the right ear.  After physical examination and imaging tests, the Veteran was diagnosed with facial pain.  He was prescribed medication, including for shingles.  The Veteran was discharged the same day with orders to follow up with his primary care physician.

The Veteran contends that his condition was emergent in nature as he was in extreme pain.  He states that he called the VA nursing center in Wichita, but it was closed as it was late at night.  The Veteran's call was transferred to VA personnel in Topeka who told him to proceed to the closest emergency room.  He asserts that the Wichita VAMC is over 60 miles from his home while the Hutchinson Regional Medical Center is much closer.  Additionally, he reports that he has Alzheimer's disease and cannot drive well at night.

Several of the criteria for payment or reimbursement are clearly met.  Hutchinson Regional Medical Center, where the emergency treatment took place, is a facility held out as providing emergency care to the public.  Additionally, at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services within the preceding 24-month period as evident from medical records from the Wichita VAMC.  Moreover, there is no indication that the Veteran is not liable for the treatment or that the treatment was the result of a work-related injury as the Veteran is retired.  Furthermore, the Veteran is not service connected for any disability; thus, he is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

As to whether the Veteran may have health insurance that would cover the expenses for the emergency treatment, the record reflects that he is enrolled in Medicare.  However, records from both the Wichita VAMC and Hutchinson Regional Medical Center document that he only has Part A coverage, which covers inpatient care.  As there is no indication that the Veteran currently has Part B Medicare coverage, which would cover the emergency treatment, or coverage under another health-plan contract, this criterion is met.

In regard to whether the Veteran received treatment for a condition emergent in nature, the evidence includes credible statements that he was in extreme pain, particularly in the face, and that the pain had lasted for several days.  Additionally, the medical records from Hutchinson Regional Medical Center reflect that an array of tests was conducted given the Veteran's complaints.  Although the image tests were normal and the Veteran was discharged the same day, the question is not the results of the treatment but rather what a prudent layperson would do given the manifestations of the medical condition.  The Board does not find it unreasonable that a person who possesses an average knowledge of health and medicine would expect the absence of immediate medical attention to the Veteran's condition to result in placing the health of the individual in serious jeopardy.  The Veteran made a reasonable determination to seek emergency treatment for his condition.  Thus, this criterion is met.

With respect to whether a VA facility was feasibly available, it appears that the Wichita VAMC was available in that the Veteran would have received emergent care at the facility.  However, the Veteran has presented credible evidence that the Wichita VAMC is over 60 miles from his home while the Hutchinson Regional Medical Center is much closer.  Travelling to the Wichita VAMC does not appear to have been feasible given the symptoms that the Veteran was experiencing, and given that the time of the treatment occurred at night and that he has Alzheimer's disease.  Moreover, the Veteran has presented credible evidence that he expressly contacted VA and was informed to proceed to the closest emergency room, which he did.  Furthermore, although there is a VA Community Based Outpatient Clinic in Hutchinson, there is no indication that the facility was open or able to administer emergent care, and VA personnel did not tell him to travel there.  In view of the circumstances, the Board finds that it would not have been considered reasonable by a prudent layperson to attempt to travel to the Wichita VAMC for the emergent care.  Here, seeking emergent care at the nearby private medical facility was the reasonable action to take.  Accordingly, this criterion is also met.  See 38 C.F.R. § 17002.

In sum, the Veteran meets all of the criteria required for payment of or reimbursement for medical expenses incurred at Hutchinson Regional Medical Center on August 2, 2012, under 38 U.S.C.A. § 1725.  


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Hutchinson Regional Medical Center on August 2, 2012, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


